DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9-11, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0292647 to Notaros et al. (hereinafter Notaros).
Regarding independent claim 1, Notaros discloses an antenna apparatus for a radio frequency (RF) coil to transmit signals to and to receive signal from a subject in a magnetic resonance imaging (MRI) system (Figs. 1, 6 and 8, radio-frequency (RF) antenna 102, at least para. 0025), the apparatus comprising: 
a distal surface facing away from the subject (Fig. 8 top surface); 

a high permittivity material (HPM) having a shape (Fig. 8, dielectric 802, at least para. 0084); and 
an antenna coupled to the HPM and positioned on the proximal surface such that the antenna is positioned between the H1PM and the subject (RF coil 102 is coupled to dielectric 802, at least para. 0084).
Illustrated below are Figs. 1 and 8 of Notaros, marked and annotated for the applicant’s reference. 

    PNG
    media_image1.png
    523
    677
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    519
    718
    media_image2.png
    Greyscale

Regarding independent claim 10, claim 10 recites the antenna apparatus of claim 1 and those features are rejected on the same grounds as claim 1.  In addition, Notaros discloses a magnetic resonance imaging (MRI) system (Figs. 1 and 6, MRI system, at least para. 0021) comprising:
a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject (Fig. 6, magnet coil 404 creates primary magnetic field, at least para. 0021 and 0075);
a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic field (Fig. 6, gradient coil 406, at least para. 0075); and 

Regarding claims 2 and 11, Notaros discloses wherein the antenna is a dipole antenna (each slot represents a dipole-like antenna, at least para. 0063).
Regarding claims 6 and 15, Notaros discloses wherein the shape of the HPM is a single rectangular block (Fig. 8, the high permittivity dielectric 802 has a rectangular shape and is a block).  
Regarding claims 9 and 17, Notaros discloses wherein the antenna is attached to the HPM (Fig. 8 antenna 102 is attached to dielectric 802).
Regarding claim 18, Notaros discloses wherein the at least one antenna apparatus includes a plurality of antenna apparatus configured in an array (Fig. 1, antennas 102 are configured in an array).
Regarding claim 19, Notaros discloses wherein the array is a body array (Fig. 1, the array is a circular body array).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Notaros in view of EP 2669697 to Niendorf et al. (hereinafter Niendorf).
Regarding claims 3 and 12, Notaros fails to disclose wherein the antenna is a bowtie antenna.  
The use of bowtie antennas is well known and commonly used in the art.  For example, in the same field of endeavor Niendorf discloses using two different coil designs including a strip line array and a bowtie shaped radiative dipole antenna configuration (at para. 0064).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Notaros so that the antenna is a 
Regarding claims 4 and 13, Notaros fails to disclose wherein the HPM is a high permittivity ceramic material.  
Niendorf discloses that in the state of the art of ultra-high field imaging, dipole antennas are used together with a ceramic substrate and ceramic is known to have high permittivity (at least at para. 0033, 0037).  That is, Niendorf discloses that the HPM is a high permittivity ceramic material.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Notaros so that the HPM is a high permittivity ceramic material, as the one taught by Niendorf.  This would have been done to provide a material having high permittivity for greater resolution and less distortion.  

Claim 5, 7, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Notaros.
Regarding claims 5 and 14, Notaros fails to disclose wherein the shape of the HPM is a disk.  However, Notaros discloses that a lens, i.e., HPM, of optimized shape and dielectric profile, or array of lenses, can be utilized as well (at para. 0084).  That is, Notaros at least suggests that the HPM is a disk.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Notaros so that the shape of the HPM is a disk, as suggested by Notaros.  This would have been done in order to provide an appropriate shape of the HPM according to design specifications.  

Regarding claims 8 and 16, Notaros fails to disclose wherein the shape of the HPM is a cylinder.  
However, Notaros discloses that the dielectric, i.e., HPM, of optimized shape and dielectric profile, or array of dielectrics, can be utilized as well (at para. 0084).  That is, Notaros at least suggests that the HPM is a cylinder.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Notaros so that the shape of the HPM is a cylinder, as suggested by Notaros.  This would have been done in order to provide an appropriate shape of the HPM according to design specifications.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858